DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 10/23/2020. Claims 1-2, 4-7, 10-15, 18, 20-26, 29-33, 37-41, 43-47, 49-62, 64-65 and 68 are currently pending with claims 1, 10, 20, 40, 43, and 58 amended and claims 3, 8-9, 16-17, 19, 27-28, 34-36, 42, 48, 63, 66-67, and 69-77 canceled.
Response to Arguments
Applicant’s arguments, see the response, filed 10/23/2020, with respect to art rejections have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually (i.e. Ishikawa, Yagami, Loehr and Chester) on page 28-29 and 32 of the response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In further response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is contended that combination of references teach each and every limitation of the claimed invention. Each reference is used to teach obvious features of the claimed invention as understood by one having ordinary skills in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-12, 15, 18, 20-21, 23, 25-26, 29-30, 32, 37-41, 58-59, 62, 64-65, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr).
In Reference to Claim 1
Ishikawa discloses a centrifugal fan (i.e. 130), comprising: 

a shroud 110 having a suction opening 102b, through which air is suctioned; and 
a plurality of blades 108 arranged in a circumferential direction between the main plate 109 and the shroud 110 to allow the air suctioned in through the suction opening 102b to flow from a front portion (i.e. 113 of 108) to a rear portion (i.e. 114 of 108) of each blade 108 of the plurality of blades 108 with respect to a rotational direction (i.e. about 112) of the centrifugal fan (i.e. 130), wherein each blade 108 of the plurality of blades 108 is formed by bonding a pair of members to each other (i.e. 116, 117, see col 6, ll 17-20), each member (i.e. 116, 117) of the pair of members (i.e. 116, 117) being formed of a metal sheet having a curved surface (see col 6, ll 17-20), wherein a first member (i.e. 116) of the pair of members (i.e. 116, 117) is a positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) that defines a positive pressure surface (i.e. of 116) of the blade (i.e. 108) and a second member (i.e. 117) of the pair of members (i.e. 116, 117) is a negative pressure surface forming member (i.e. 117, see col 6, ll 17-20) that defines a negative pressure surface (i.e. of 117) of the blade (i.e. 108), wherein the positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) and the negative pressure surface forming member (i.e. 117, see col 6, ll 17-20) are bonded to each other (i.e. see col 6, ll 17-20 and ll 2-7) with a space between (i.e. cavity, see col 6, ll 2-20) the positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) and the negative pressure surface forming member (i.e. 117, see col 6, ll 17-20) such that a cross section (i.e. at a height to that as seen in figure 4) of the blade 108 taken at a layer that crosses the rotational axis (i.e. center of 112) has an hollow 
Ishikawa does not explicitly teach wherein an entire region of the positive pressure surface is defined by the positive pressure surface forming member and an entire region of the negative pressure surface is defined by the negative pressure surface forming member, wherein the positive pressure surface forming member and the negative pressure surface forming member are bonded at front edges and rear edges of the positive pressure surface forming member and the negative pressure surface forming member, wherein the front edges of the positive pressure surface forming member and the negative pressure surface forming member are formed in a same shape and disposed to face each other so as to be bonded to be in surface contact to each other and free ends of the front edges are bonded to each other, wherein a first shroud bonding surface is formed by bending an entire upper edge of the positive pressure surface forming member away from the negative pressure surface forming member and a second shroud bonding surface is formed by bending an entire upper edge of the negative pressure surface forming member away from the positive pressure surface forming member, wherein the first bent upper edge shroud bonding 
Ishikawa does further teach that portions of the impeller may be resistance welded together (i.e. see col 6, ll 2-7).
Chester is also related to forming of a centrifugal fan blades (i.e. 10) of metal sheets (i.e. see page 2, col 2, ll 64-68), as the claimed invention and teaches wherein an entire region of the positive pressure surface (i.e. of left portion of 10, figure 3) is 

Loehr is also related to forming of a centrifugal fan with a main plate (i.e. 13) and a shroud (i.e. 12) and a plurality of blades (i.e. 110) disposed between and bonded to the main plate and the shroud (i.e. 13 and 12), as the claimed invention and teaches wherein a bent entire upper edge shroud bonding surface (i.e. 14 of portions of the airfoil 10 as seen in figure 2) are bent (i.e. as seen in figure 8-9) and bonded (i.e. welded, see col 2, ll 4-6) on an inner circumferential surface (i.e. as seen in figures 8-9) of the shroud (i.e. 12) by welding (i.e. welded, see col 2, ll 4-6) such that the inner surface portions (i.e. of 14 relative to 12) of the blades (i.e. 110) are in surface contact (i.e. edge of 14 contacting 12) with the inner circumferential surface (i.e. as seen in figures 8-9) of the shroud (i.e. 12) and wherein a bent entire lower edge main plate bonding surface (i.e. 14 of portions of the airfoil 10 as seen in figure 2) are bent (i.e. as seen in figure 8-9) and bonded (i.e. welded, see col 2, ll 4-6) on an inner surface (i.e. as seen in figures 8-9) of the main plate (i.e. 13) by welding (i.e. welded, see col 2, ll 4-6) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa wherein an entire region (i.e. as taught by Chester) of the positive pressure surface (i.e. of Ishikawa) is defined by the positive pressure surface forming member (i.e. as taught by Chester) and an entire region (i.e. as taught by Chester) of the negative pressure surface (i.e. of Ishikawa) is defined by the negative pressure surface forming member (i.e. as taught by Chester), wherein the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified) are bonded at front edges and rear edges (i.e. as taught by Chester) of the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified), wherein the front edges (i.e. as taught by Chester) of the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified) are formed in a same shape and disposed to face each other so as to be bonded to be in surface contact to each other and free ends of the front edges are bonded to each other (i.e. as taught by Chester), so as to suitably form the blades of Ishikawa to control the flow of fluid from inlet to outlet and further suitably from the blades by bonding sheet metal together as taught by Chester and also similar features as taught by Yagami (i.e. see page 2, col 2, ll 52-68 of Chester and col 4, ll 41-55 of Yagami).

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of Ishikawa as modified) bent by the first and second bent upper edge shroud bonding surfaces (i.e. as taught by Loehr as modifying of Ishikawa) are curved to correspond (i.e. as taught by Ishikawa) to an inner circumferential surface (i.e. of Ishikawa) of the shroud (i.e. of Ishikawa) and are bonded on an inner circumferential surface (i.e. as 
Regarding the limitation “is formed by bonding,” and “is formed by bending,” it should be noted, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation(s) has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case the plurality of blades and shroud bonding surfaces), does not depend on its method of production (i.e. bonding and/or bending), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
All the following reference and reference characters pertain to the prior art Ishikawa unless otherwise specified. 
In Reference to Claim 4
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the positive pressure surface forming member and the negative pressure surface forming member (i.e. 116, 117) are bonded (i.e. as taught by Chester) at a surface (i.e. of 116) of the first member (i.e.116) opposite to the positive pressure surface (i.e. 116) (as modified by Chester to be bonded at front and rear 
In Reference to Claim 5
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the positive pressure surface forming member (i.e.116) and the negative pressure surface forming member (i.e.117) are formed of steel (i.e. see col 9, ll 36-43).
In Reference to Claim 6
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the positive pressure surface forming member (i.e.116) and the negative pressure surface forming member (i.e.117) of each blade of the plurality of blades (i.e. 108) are formed of a metal sheet (see col 9, ll 36-43) having a constant thickness (i.e. sheet metal, see also figure 4).
In Reference to Claim 7
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the shroud 110, the plurality of blades 108, and the main plate 109 are formed of a same material (i.e. see col 9, ll 36-43).
In Reference to Claim 10
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the air suctioned in through the suction opening (102b) is guided along the inner circumferential surface (i.e. of 110, see figure 3) of the shroud (i.e. 110), the inner circumferential surface (i.e. of 102b) being a curved surface 
In Reference to Claim 11
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the curved surface (i.e. of Ishikawa) is formed by pressing (i.e. as further taught by Yagami, see abstract and col 1, ll 51-53).
Regarding the limitation “is formed by pressing,” it should be noted, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case the curved surface), does not depend on its method of production (i.e. pressing), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
In Reference to Claim 12

In Reference to Claim 15
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein a height from the main plate (i.e. 109) to a point at which the front edge (i.e. 113) of each blade (i.e. 108) meets the shroud (i.e. 110) is greater than a height from the main plate (i.e. 109) to a point where the rear edge (i.e. 114) of each blade (i.e. 108) meets the shroud (i.e. 110) (see figure 2 for example).
In Reference to Claim 18
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, wherein the space (i.e. cavity) is defined by a surface of the negative pressure surface forming member (i.e.117) opposite to the positive pressure surface (i.e. outer surface of 116), a surface of the positive pressure surface forming member (i.e. 116) opposite to the negative pressure surface (i.e. outer surface of 117), the shroud 110, and the main plate 109.
In Reference to Claim 20

a main plate 109 configured to be rotated about a rotational axis (i.e. center of 112); 
a shroud 110 having a suction opening 102b, through which air is suctioned; and 
a plurality of blades 108 arranged in a circumferential direction between the main plate 109 and the shroud 110 to allow the air suctioned in through the suction opening 102b to flow from a front portion (i.e. 113 of 108) to a rear portion (i.e. 114 of 108) of each blade 108 of the plurality of blades 108 with respect to a rotational direction (i.e. about 112) of the centrifugal fan (i.e. 130), wherein each blade 108 of the plurality of blades 108 is formed by bonding a pair of members to each other (i.e. 116, 117, see col 6, ll 17-20), each member (i.e. 116, 117) of the pair of members (i.e. 116, 117) being formed of a metal sheet (see col 6, ll 17-20), wherein a first member (i.e. 116) of the pair of members is a positive pressure surface forming member (i.e. 116) that defines a positive pressure surface (i.e. of 116) of the blade 108 and a second member (i.e. 117) of the pair of members is a negative pressure surface forming member (i.e. 117) that defines a negative pressure surface (i.e. of 117) of the blade 108, wherein each of the positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) and the negative pressure surface forming member (i.e. 117, see col 6, ll 17-20) comprises an inner surface (i.e. inner surfaces of 116 and 117 as forming hollow of 108, see figure 7, surfaces not labeled) and an outer surface (i.e. outer surfaces of 116 and 117 as forming exterior of 108, see figure 7, surfaces not labeled), wherein the inner surfaces (i.e. inner surfaces of 116 and 117 as forming hollow of 108, see figure 7, surfaces not labeled) of the positive and negative pressure surface forming members (i.e. 116 and 
Ishikawa does not explicitly teach wherein the positive pressure surface forming member and the negative pressure surface forming member are bonded at front edges and rear edges of the positive pressure surface forming member and the negative pressure surface forming member, wherein the front edges of the positive pressure surface forming member and the negative pressure surface forming member are formed in a same shape and disposed to face each other so as to be bonded to be in surface contact to each other and free ends of the front edges are bonded to each other, wherein a first shroud bonding surface is formed by bending an entire upper edge of the positive pressure surface forming member away from the negative pressure surface forming member and a second shroud bonding surface is formed by bending an entire upper edge of the negative pressure surface forming member away from the positive pressure surface forming member, and wherein the first bent upper edge shroud bonding surface and the second bent upper edge shroud bonding surface are bent outwardly in an opposite direction, wherein inner surface portions of the positive and negative pressure surface forming members bent by the first and second bent upper edge shroud bonding surfaces are curved to correspond to an inner circumferential surface of the shroud and are bonded on the inner circumferential surface of the shroud by resistance welding such that the inner surface portions of the positive and negative pressure surface forming members are in surface contact with the inner circumferential surface of the shroud, wherein a first main plate bonding surface is formed by bending an entire lower edge of the positive pressure surface forming member away from the 
Ishikawa does further teach that portions of the impeller may be resistance welded together (i.e. see col 6, ll 2-7).
Chester is also related to forming of a centrifugal fan blades (i.e. 10) of metal sheets (i.e. see page 2, col 2, ll 64-68), as the claimed invention, and teaches wherein the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3) are bonded (i.e. welded, see page 2, col 2, ll 64-68) at front edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) and rear edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) of the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3), wherein the front edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) of the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3) are formed in a same shape (i.e. so as to be welded together, see page 2, col 2, ll 64-68) and disposed to 
Yagami is also related to forming of a centrifugal fan with a main plate (i.e. 21) and a shroud (i.e. 11) and a plurality of blades (i.e. 31) disposed between the main plate and the shroud (i.e. 21 and 11), as the claimed invention, and teaches wherein a first shroud bonding surface (i.e. one of 31a) is formed by bending (i.e. as seen in figure 1) an upper edge (i.e. as seen in figure 2) of the positive pressure surface forming member (i.e. “a” right side, figure 7) away (i.e. as seen in figure 1) from the negative pressure surface forming member (i.e. “a” left side, figure 7) and a second shroud bonding surface (i.e. other of 31a) is formed by bending (i.e. as seen in figure 1) an upper edge (i.e. as seen in figure 2) of the negative pressure surface forming member (i.e. “a” left side, figure 7) away (i.e. as seen in figure 1) from the positive pressure surface forming member (i.e. “a” right side, figure 7), and wherein the first bent upper edge shroud bonding surface (i.e. one of 31a) and the second bent upper edge shroud bonding surface (i.e. the other of 31a) are bent outwardly in an opposite direction (i.e. as seen in figure 1), wherein inner surface portions (i.e. of 31a adjacent 11) of the positive and 
Loehr is also related to forming of a centrifugal fan with a main plate (i.e. 13) and a shroud (i.e. 12) and a plurality of blades (i.e. 110) disposed between and bonded to the main plate and the shroud (i.e. 13 and 12), as the claimed invention and teaches wherein a bent entire upper edge shroud bonding surface (i.e. 14 of portions of the airfoil 10 as seen in figure 2) are bent (i.e. as seen in figure 8-9) and bonded (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa wherein the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified) are bonded at front edges and rear edges (i.e. as taught by Chester) of the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified), wherein the front edges (i.e. as taught by Chester) of the positive pressure surface forming member (i.e. of Ishikawa as modified) and the negative pressure surface forming member (i.e. of Ishikawa as modified) are formed in a same shape and disposed to face each other so as to be bonded to be in surface contact to each other and free ends of the front edges are bonded to each other (i.e. as taught by Chester), so as to suitably form the blades of Ishikawa to control the flow of fluid from inlet to outlet and further suitably from the blades by bonding sheet 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein a first shroud bonding surface (i.e. of Ishikawa) is formed by bending an upper edge (i.e. as taught by Ishikawa and Yagami) of the positive pressure surface forming member (i.e. of Ishikawa) away (i.e. as taught by Yagami) from the negative pressure surface forming member (i.e. of Ishikawa) and a second shroud bonding surface (i.e. of Ishikawa) is formed by bending an upper edge (i.e. as taught by Ishikawa and Yagami) of the negative pressure surface forming member (i.e. of Ishikawa) away (i.e. as taught by Yagami) from the positive pressure surface forming member (i.e. of Ishikawa), and wherein the first bent upper edge shroud bonding surface (i.e. of Ishikawa as modified) and the second bent upper edge shroud bonding surface (i.e. of Ishikawa as modified) are bent outwardly in an opposite direction (i.e. as taught by Yagami), so as to suitably connect the blade to the shroud and main plate of Ishikawa with the alternative of the shroud bonding surface and main plate bonding surface of Ishikawa being bent outwardly as taught by Yagami (i.e. see col 4, ll 7-19 of Yagami).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of Ishikawa as modified) bent by the first and second bent upper edge shroud bonding surfaces (i.e. as taught by Loehr as modifying of Ishikawa) are curved to correspond 
Regarding the limitation “is formed by bonding,” and “is formed by bending,” it should be noted, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation(s) has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case the plurality of blades and shroud bonding surfaces), does not depend on its method of production (i.e. bonding and/or bending), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
All the following reference and reference characters pertain to the prior art Ishikawa unless otherwise specified.
In Reference to Claim 21
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, (as further taught by Chester) wherein the positive pressure surface forming member and the negative pressure surface forming member (i.e. 116, 
In Reference to Claim 23
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein the positive pressure surface forming member and the negative pressure surface forming member (i.e. 116, 117) are bonded by spot welding (i.e. see col 4, ll 41-55 as further taught by Yagami and welding as taught by Ishikawa, i.e. see col 6, ll 2-16).
Regarding the limitation “are bonded by spot welding,” it should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case each blade), does not depend on its method of production (i.e. spot welding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
In Reference to Claim 25
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein the positive pressure surface forming member (i.e.116) and the negative pressure surface forming member (i.e.117) are formed of steel (i.e. see col 9, ll 36-43).
In Reference to Claim 26
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein the shroud 110, the plurality of blades 108; and the main plate 109 are formed of a same material (i.e. see col 9, ll 36-43).
In Reference to Claim 29
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein at least one of an upper end of the front edge (i.e. of 113) or an upper end of the rear edge (i.e. of 114) comes into contact with the shroud 110 (i.e. see at least figure 3).
In Reference to Claim 30
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 29, wherein the shroud bonding surface (i.e. of 111) is formed at a section of the upper edge of at least one of the positive pressure surface forming member (i.e. 116) or the negative pressure surface forming member (i.e.117) except for portions forming the front edge (i.e. 113) and the rear edge (i.e. 114).
In Reference to Claim 32
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20 wherein the shroud bonding surface (i.e. of 111 of Ishikawa as 
Regarding the limitation “are bonded by spot welding,” it should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case each blade), does not depend on its method of production (i.e. spot welding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
In Reference to Claim 37
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 35, wherein at least one of a lower end of the front edge (i.e. of 113) or a lower end of the rear edge (i.e. of 114) comes into contact with the main plate 109 (i.e. see at least figure 3).
In Reference to Claim 38
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 37, wherein the main plate bonding surface (i.e. of 111) is formed at a section of a lower edge of at least one of the positive pressure surface forming 
In Reference to Claim 39
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein at least one of the positive pressure surface forming member or the negative pressure surface forming member (i.e. 116, 117) has a curved surface formed by pressing (i.e. as further taught by Yagami, see abstract and col 1, ll 51-53).
Regarding the limitation “formed by pressing,” in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case the curved surface), does not depend on its method of production (i.e. pressing), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
In Reference to Claim 40
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein the air suctioned in through the suction opening (102b) is guided along the inner circumferential surface (i.e. of 110, see figure 3) of the shroud (i.e. 110), the inner circumferential surface (i.e. of 102b) being a curved surface 
In Reference to Claim 41
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein a height from the main plate (i.e. 109) to a point at which the front edge (i.e. 113) meets the shroud (i.e. 110) is greater than a height from the main plate (i.e. 109) to a point where the rear edge (i.e. 114) meets the shroud (i.e. 110) (see figure 2 for example).
In Reference to Claim 58
Ishikawa discloses a centrifugal fan (i.e. 130), comprising: 
a main plate 109 configured to be rotated about a rotational axis (i.e. center of 112); 
a shroud 110 having a suction opening 102b, through which air is suctioned; and 
a plurality of blades 108 arranged in a circumferential direction between the main plate 109 and the shroud 110, wherein each blade 108 of the plurality of blades 108 is formed by bonding a pair of members to each other (i.e. 116, 117, see col 6, ll 17-20), each member (i.e. 116, 117) of the pair of members (i.e. 116, 117) being formed of a metal sheet (see col 6, ll 17-20), a first member (i.e. 116) of the pair of members (i.e. 116, 117, see col 6, ll 17-20) being a positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) that defines a positive pressure surface (i.e. of 116) of the blade 
Ishikawa does not explicitly teach a positive pressure surface forming member that defines an entire region of a positive pressure surface of the blade and a second member of the pair member being a negative pressure surface forming member that 
Chester is also related to forming of a centrifugal fan blades (i.e. 10) of metal sheets (i.e. see page 2, col 2, ll 64-68), as the claimed invention and teaches a first member (i.e. left portion of 10, figure 3) of the pair of members (i.e. of 10) being a positive pressure surface forming member (i.e. left portion of 10, figure 3) that defines an entire region of a positive pressure surface (i.e. left portion of 10, figure 3) of the blade (i.e. 10) and a second member (i.e. of right portion of 10, figure 3) of the pair member (i.e. of 10) being a negative pressure surface forming member (i.e. of right portion of 10, figure 3) that defines an entire region of a negative pressure surface (i.e. of right portion of 10, figure 3) of the blade (i.e. 10), a first front edge bonding surface (i.e. of left portion of 10, figure 3) and a second front edge bonding surface (i.e. of right portion of 10, figure 3), wherein the first front edge bonding surface (i.e. of left portion of 10, figure 3) and the second front edge bonding surface (i.e. of right portion of 10, figure 3) are formed in a same shape (i.e. so as to be welded together, see page 2, col 2, ll 64-68) and disposed to face each other so as to be bonded to each other (i.e. as seen in figure 3, see page 2, col 2, ll 64-68).
Yagami is also related to forming of a centrifugal fan with a main plate (i.e. 21) and a shroud (i.e. 11) and a plurality of blades (i.e. 31) disposed between the main plate and the shroud (i.e. 21 and 11), as the claimed invention, and teaches wherein the 
Loehr is also related to forming of a centrifugal fan with a main plate (i.e. 13) and a shroud (i.e. 12) and a plurality of blades (i.e. 110) disposed between and bonded to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa with a first member of the pair of members (i.e. of Ishikawa) being a positive pressure surface forming member (i.e. of Ishikawa) that defines an entire region (i.e. as taught by Chester) of a positive pressure surface (i.e. of Ishikawa as taught by Chester) of the blade (i.e. of Ishikawa) and a second member of the pair member (i.e. of Ishikawa) being a negative pressure surface forming member (i.e. of Ishikawa) that defines an entire region (i.e. as taught by Chester) of a negative pressure surface (i.e. of Ishikawa as taught by Chester) of the blade (i.e. of Ishikawa), wherein the positive pressure surface forming member (i.e. of Ishikawa) includes a first curved surface (i.e. of 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein a first shroud bonding surface (i.e. of Ishikawa) is formed by bending an upper edge (i.e. as taught by Ishikawa and Yagami) of the positive pressure surface 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of Ishikawa as modified) bent by the first and second bent upper edge shroud bonding surfaces (i.e. as taught by Loehr as modifying of Ishikawa) are curved to correspond (i.e. as taught by Ishikawa) to an inner circumferential surface (i.e. of Ishikawa) of the shroud (i.e. of Ishikawa) and are bonded on an inner circumferential surface (i.e. as further taught by Loehr) of the shroud (i.e. of Ishikawa as modified) by resistance welding (i.e. the welding as taught by Ishikawa as an applied welding as taught by Loehr) such that the inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of 
In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
All the following reference and reference characters pertain to the prior art Ishikawa unless otherwise specified.
In Reference to Claim 59
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 58, wherein the first curved surface (i.e. of 116) and the second curved surface (i.e. of 117) define different curves in a longitudinal cross-section of the blade (i.e. 108) parallel to the rotational axis (i.e. center of 112).
In Reference to Claim 62
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 58, wherein each blade (i.e. 108) of the plurality of blades (i.e. 
In Reference to Claim 64
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 58, wherein the first curved surface (i.e. of 116) and the second curved surface (i.e. of 117) form an airfoil (see figure 4) in a layer that crosses the rotational axis (i.e. center of 112).
In Reference to Claim 65
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 64, wherein the first curved surface (i.e. of 116) defines a first surface of the airfoil (i.e. 108), and wherein the second curved surface (i.e. of 117) defines a second surface of the airfoil (i.e. 108).
In Reference to Claim 68
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 66, wherein the shroud bonding surface (i.e. of 111) is formed at a section of the upper edge of at least one of the positive pressure surface forming member (i.e. 116) or the negative pressure surface forming member (i.e.117) except for portions forming the front edge bonding portions (i.e. 113) and the rear edge bonding portion (i.e. 114).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami)  as applied to claim 1 above, and further in view of US Patent Application Publication 2010/0202886 to Iwata et al. (Iwata).
In Reference to Claim 2
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 1, except explicitly, wherein, when cross sections of each blade of the plurality of blades taken at planar layers that are perpendicular to the rotational axis are projected onto a predetermined projection plane in a direction of the rotational axis, two or more lines among lines that interconnect front edges and rear edges of the respective cross sections in the projection plane do not overlap each other.
Iwata is also related to a centrifugal fan with a main plate (i.e. 14) and a shroud (i.e. 15) and a plurality of blades (i.e. 16) disposed between the main plate and the shroud (i.e. 14 and 15) and design of the blade so as to control efficiency of the fan, as the claimed invention, and teaches wherein, when cross sections (i.e. cross section going into the page of figure 4) of each blade (i.e. 16) taken at planar layers (i.e. at various height of the blade 16) that are perpendicular to the rotational axis (i.e. 0-0’ as seen in figure 3) are projected onto a predetermined projection plane (i.e. 14 for instance) in a direction of the rotational axis (i.e. 0-0’ as seen in figure 3), two or more lines among lines that interconnect front edges and rear edges (i.e. lines connecting left and right edge of 16, figure 2 and at various heights of figure 4) of the respective cross sections (i.e. cross section going into the page of figure 4) in the projection plane (i.e. 14 for instance) do not overlap each other (predictably given the curvature of 16 in figure 4, lines connected to left and right edges of 16 would not cross as projected per figure 4).
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 12 above, and further in view of US Patent 6,558,120 to Kim et al. (Kim).
In Reference to Claim 13
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 12, except explicitly, wherein the airfoil has a camber line that connects equidistant points from the first surface and the second surface to one 
Kim is also related to a centrifugal fan with a main plate (i.e. 27c) and a shroud (i.e. 27b) and a plurality of blades (i.e. 27a) disposed between the main plate and the shroud (i.e. 27c and 27b) and design of the blade so as to control efficiency of the fan, as the claimed invention, and teaches wherein the airfoil (i.e. see shape of 27a in figure 7) has a camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7) that connects equidistant points from the first surface and the second surface (i.e. upper and lower surface of 27a as seen in figure 7) to one another, and a chord line (i.e. line between left and right tips of 27a as seen in figure 7) that in a straight line connects the leading edge (i.e. left tip of 27a, figure 7) and the trailing edge (i.e. right tip of 27a, figure 7) to each other, a camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7) being located between the chord line (i.e. line between left and right tips of 27a as seen in figure 7) and the first surface (i.e. upper surface of 27a, see figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of blades of Ishikawa as modified wherein the airfoil has a camber line that connects equidistant points from the first surface and the second surface to one another, and a chord line that in a straight line connects the leading edge and the trailing edge to each other, a camber line being located between the chord line and the first surface, as taught by Kim, as it is noted that the use of a known technique (in this case the use of a curvature to the blades of the 
In Reference to Claim 14
Ishikawa, as modified by Chester, Yagami, Loehr, and Kim disclose the centrifugal fan according to claim 13, wherein each blade (i.e. 27a as taught by Kim) of the plurality of blades (i.e. 27a as taught by Kim) includes a section in which an angle between a tangent at a point (i.e. as tangent line to center line of 27a of Kim) on the camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7, Kim) in relation to a circle (i.e. arc of which is drawn at left, center and right of 27a, Kim), on which the point is located, among concentric circles (i.e. arc of which is drawn at left, center and right of 27a, Kim) about the rotational axis (i.e. center of 27, figure 7 Kim) and a tangent at the point (i.e. other tangent lines, drawn, Kim) in relation to the camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7, Kim) gradually increases along a stream line on the positive pressure surface (i.e. as the upper surface of Kim curves away from aft point for instance).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 21 above, and further in view of US Patent 5,693,992 to Kurusu et al. (Kurusu).
In Reference to Claim 22
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 21, wherein the positive pressure surface forming member (i.e. 116, Ishikawa) and the negative pressure surface forming member (i.e. 116, Ishikawa) are bonded by welding (i.e. see col 6, ll 2-16, Ishikawa) between a protrusion formed at a surface of the first member or the second member opposite to a first one of the positive pressure surface or the negative pressure surface (i.e. as further taught by Yagami and using welding also, see col 4, ll 41-55) and a second one of the positive pressure surface or the negative pressure surface (i.e. as further taught by Yagami and using welding also, see col 4, ll 41-55) (i.e. as further taught by Chester and using welding also, see page 2, col 2, ll 52-68). Ishikawa as modified does not explicitly teach the bonding implemented by projection welding.
Kurusu is also related to forming of a fan with a main plate (i.e. 11) and a shroud (i.e. 18) and a plurality of blades (i.e. 15) disposed between the main plate and the shroud (i.e. 11 and 18), as the claimed invention, and teaches wherein the bonding between surfaces of the fan is implemented by projection welding (i.e. see col 6, ll 1-5).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding of the members of Ishikawa as modified using projection welding, as taught by Kurusu, as it is noted that the use of a known technique (in this case the use of bonding of members of the fan using projection welding as taught by Kurusu), to improve similar devices (in this case the use of the bonding of members of the blades of Ishikawa as modified and using projection welding so as to suitably form the blades for operation) was an obvious 
It should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case each blade), does not depend on its method of production (i.e. projection welding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 20 above, and further in view of US Patent 7,632,065 to Kawabata et al. (Kawabata).
In Reference to Claim 24
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, wherein the positive pressure surface forming member and 
Kawabata is also related to forming of a centrifugal apparatus with a plurality of blades (i.e. 14) bonded to a main plate (i.e. 12), as the claimed invention, and teaches wherein bonding between the surfaces of apparatus by laser welding (i.e. see col 4, ll 8-15).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding of the members of Ishikawa using laser welding, as taught by Kawabata, as it is noted that the use of a known technique (in this case the use of bonding of members of the fan using laser welding as taught by Kawabata), to improve similar devices (in this case the use of the bonding of members of the blades of Ishikawa as modified and using laser welding so as to suitably form the blades for operation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
Regarding the limitation “are bonded by laser welding,” it should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case each blade), does not depend on its method of production (i.e. laser welding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 27 above, and further in view of US Patent 5,693,992 to Kurusu et al. (Kurusu).
In Reference to Claim 31
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 20, except explicitly, wherein the shroud bonding surface and the shroud are bonded by projection welding between a protrusion formed at a first one of the shroud bonding surface or the shroud and a surface of second one of the shroud bonding surface portion or the shroud.
Loehr further teaches wherein the bonding between the shroud bonding surface (i.e. 14) and the shroud (i.e. 12) is implemented by welding (see col 2, ll 1-10) between a protrusion (i.e. 14) formed at any one of the shroud bonding surface (i.e. 14) and a predetermined surface of the other one of the shroud (i.e. 12). Loehr does not explicitly teach bonding implemented by projection welding.
Kurusu is also related to forming of a fan with a main plate (i.e. 11) and a shroud (i.e. 18) and a plurality of blades (i.e. 15) disposed between the main plate and the 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding of the members of Ishikawa as modified wherein the shroud bonding surface and the shroud (i.e. taught by Loehr) are bonded by projection welding (i.e. as taught by Loehr and by Kurusu) between a protrusion formed at a first one of the shroud bonding surface or the shroud, as taught by Loehr, as it is noted that a simple substitution of one known element (in this case, the use of a welded bond as taught by Loehr) for another (in this case, the fasten bonding as taught by Ishikawa) to obtain predictable results (in this case, connecting members of the centrifugal fan of Ishikawa together) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B; and as it is further noted that the use of a known technique (in this case the use of bonding of members of the fan using projection welding as further taught by Kurusu), to improve similar devices (in this case the use of the bonding of members of the blades and shroud of Ishikawa as modified and using projection welding so as to suitably form the blades for operation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
Regarding the limitation “bonded by projection welding,” it should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 32 above, and further in view of US Patent 4,804,819 to Farrow (Farrow).
In Reference to Claim 33
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 32, except explicitly, wherein at least one of the shroud bonding surface or the shroud has welding beads indented from a peripheral portion at a predetermined interval in a line by spot welding.
Farrow is related to the bonding of members (i.e. 46, 48) using spot welding and teaches wherein at least one of the bonding surface (i.e. of 46, 48) or the other bonding surface (i.e. of 46, 48) has welding beads indented from a peripheral portion at a predetermined interval in a line by spot welding (i.e. as seen in figure 3).

Regarding the limitation “by spot welding,” it should also be noted that in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. The patentability of a product (in this case each blade), does not depend on its method of production (i.e. spot welding), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim(s) 43-45 and 49-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent Application Publication 2010/0202886 to Iwata et al. (Iwata) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr).
In Reference to Claim 43
Ishikawa discloses a centrifugal fan (i.e. 130), comprising: 
a main plate 109 configured to be rotated about a rotational axis (i.e. center of 112); 
a shroud 110 having a suction opening 102b, through which air is suctioned; and 
a plurality of blades 108 arranged in a circumferential direction between the main plate 109 and the shroud 110 to allow the air suctioned in through the suction opening 102b to flow from a front portion (i.e. 113 of 108) to a rear portion (i.e. 114 of 108) of each blade 108 of the plurality of blades 108 with respect to a rotational direction (i.e. about 112) of the centrifugal fan (i.e. 130), wherein each blade 108 of the plurality of blades 108 is formed by bonding a pair of members to each other (i.e. 116, 117, see col 6, ll 17-20), each member (i.e. 116, 117) of the pair of members (i.e. 116, 117) being formed of a metal sheet (see col 6, ll 17-20) and having a curved surface (see figure 4 for example), wherein the members (i.e. 116, 117, see col 6, ll 17-20) forming each blade 108 of the plurality of blades 108 include:
a positive pressure surface forming member (i.e. 116, see col 6, ll 17-20) that defines a positive pressure surface (i.e. of 116) of the blade; and 

Ishikawa does not explicitly disclose wherein, when cross sections of each blade of the plurality of blades taken at planar layers perpendicular to the rotational axis are projected onto a projection plane in a direction of the rotational axis, two or more lines among lines that interconnect front edges and rear edges of the cross sections in the projection plane do not overlap each other, and wherein the members forming each blade of the plurality of blades include: a positive pressure surface forming member that defines an entire region of a positive pressure surface of the blade; and a negative pressure surface forming member that defines an entire region of a negative pressure surface of the blade, and wherein the positive pressure surface forming member and the negative pressure surface forming member are bonded at the front edges and the 
Ishikawa does further teach that portions of the impeller may be resistance welded together (i.e. see col 6, ll 2-7).
Iwata is also related to a centrifugal fan with a main plate (i.e. 14) and a shroud (i.e. 15) and a plurality of blades (i.e. 16) disposed between the main plate and the shroud and design of the blade so as to control efficiency of the fan and teaches wherein, when cross sections (i.e. cross section going into the page of figure 4) of each blade (i.e. 16) taken at planar layers (i.e. at various height of the blade 16) substantially perpendicular to the rotational axis (i.e. 0-0’ as seen in figure 3) are projected onto a predetermined projection plane (i.e. 14 for instance) in a direction of the rotational axis (i.e. 0-0’ as seen in figure 3), two or more lines among lines that interconnect front edges and rear edges (i.e. lines connecting left and right edge of 16, figure 2 and at various heights of figure 4) of the respective cross sections (i.e. cross section going into 
Chester is also related to forming of a centrifugal fan blades (i.e. 10) of metal sheets (i.e. see page 2, col 2, ll 64-68), as the claimed invention and teaches wherein a positive pressure surface forming member (i.e. left portion of 10, figure 3) that defines an entire region of a positive pressure surface (i.e. of left portion of 10, figure 3) of the blade (i.e. 10); and a negative pressure surface forming member (i.e. right portion of 10, figure 3) that defines an entire region of a negative pressure surface (i.e. of right portion of 10, figure 3) of the blade (i.e. 10), wherein the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3) are bonded (i.e. welded, see page 2, col 2, ll 64-68) at front edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) and rear edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) of the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3), wherein the front edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) of the positive pressure surface forming member (i.e. left portion of 10, figure 3) and the negative pressure surface forming member (i.e. right portion of 10, figure 3) are formed in a same shape (i.e. so as to be welded together, see page 2, col 2, ll 64-68) and disposed to face each other so as to be bonded to be in surface contact to each other and free ends of the front edges are bonded to each other (i.e. as seen in figure 3, see page 2, col 2, ll 64-68), and the rear edges (i.e. of sections of 10, see page 2, col 2, ll 64-68) of the positive pressure surface 
Yagami is also related to forming of a centrifugal fan with a main plate (i.e. 21) and a shroud (i.e. 11) and a plurality of blades (i.e. 31) disposed between the main plate and the shroud (i.e. 21 and 11), as the claimed invention, and teaches wherein a first shroud bonding surface (i.e. one of 31a) is formed by bending (i.e. as seen in figure 1) an upper edge (i.e. as seen in figure 2) of the positive pressure surface forming member (i.e. “a” right side, figure 7) away (i.e. as seen in figure 1) from the negative pressure surface forming member (i.e. “a” left side, figure 7) and a second shroud bonding surface (i.e. other of 31a) is formed by bending (i.e. as seen in figure 1) an upper edge (i.e. as seen in figure 2) of the negative pressure surface forming member (i.e. “a” left side, figure 7) away (i.e. as seen in figure 1) from the positive pressure surface forming member (i.e. “a” right side, figure 7), and wherein the first bent upper edge shroud bonding surface (i.e. one of 31a) and the second bent upper edge shroud bonding surface (i.e. the other of 31a) are bent outwardly in an opposite direction (i.e. as seen in figure 1), wherein inner surface portions (i.e. of 31a adjacent 11) of the positive and negative pressure surface forming members (i.e. “a” right side, figure 7) bent by the first and second bent upper edge (i.e. of 31a at 11) shroud bonding surfaces (i.e. other of 31a at 11) are bonded (i.e. as fastened, see col 4, ll 7-19) on the shroud (i.e. 11), wherein a first main plate bonding surface (i.e. one of 31a at 21) is formed by bending 
Loehr is also related to forming of a centrifugal fan with a main plate (i.e. 13) and a shroud (i.e. 12) and a plurality of blades (i.e. 110) disposed between and bonded to the main plate and the shroud (i.e. 13 and 12), as the claimed invention and teaches wherein a bent entire upper edge shroud bonding surface (i.e. 14 of portions of the airfoil 10 as seen in figure 2) are bent (i.e. as seen in figure 8-9) and bonded (i.e. welded, see col 2, ll 4-6) on an inner circumferential surface (i.e. as seen in figures 8-9) of the shroud (i.e. 12) by resistance welding (i.e. welded, see col 2, ll 4-6) such that the inner surface portions (i.e. of 14 relative to 12) of the blades (i.e. 110) are in surface contact (i.e. edge of 14 contacting 12) with the inner circumferential surface (i.e. as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of blades of Ishikawa wherein, when cross-sections of each blade taken at planar layers that are perpendicular to the rotational axis are projected onto a predetermined projection plane in a direction of the rotational axis, two or more lines among lines that interconnect front edges and rear edges of the respective cross-sections in the projection plane do not overlap each other, as taught by Iwata, as it is noted that the use of a known technique (in this case the use of a 3D curvature to the blades of the centrifugal fan as taught by Iwata), to improve similar devices (in this case the use of the 3D curve to the blades of Ishikawa so as to optimize the efficiency of the fan blades) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein a positive pressure surface forming member (i.e. of Ishikawa) that defines an entire region (i.e. as taught by Chester) of a positive pressure surface (i.e. of Ishikawa) of the blade (i.e. of Ishikawa); and a negative pressure surface forming member (i.e. of Ishikawa) that defines an entire region (i.e. as taught by Chester) of a 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein a first shroud bonding surface (i.e. of Ishikawa) is formed by bending an upper edge (i.e. as taught by Ishikawa and Yagami) of the positive pressure surface forming member (i.e. of Ishikawa) away (i.e. as taught by Yagami) from the negative pressure surface forming member (i.e. of Ishikawa) and a second shroud bonding surface (i.e. of Ishikawa) is formed by bending an upper edge (i.e. as taught by Ishikawa and Yagami) of the negative pressure surface forming member (i.e. of Ishikawa) away (i.e. as taught by Yagami) from the positive pressure surface forming member (i.e. of 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal fan of Ishikawa as modified wherein inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of Ishikawa as modified) bent by the first and second bent upper edge shroud bonding surfaces (i.e. as taught by Loehr as modifying of Ishikawa) are curved to correspond (i.e. as taught by Ishikawa) to an inner circumferential surface (i.e. of Ishikawa) of the shroud (i.e. of Ishikawa) and are bonded on an inner circumferential surface (i.e. as further taught by Loehr) of the shroud (i.e. of Ishikawa as modified) by resistance welding (i.e. the welding as taught by Ishikawa as an applied welding as taught by Loehr) such that the inner surface portions (i.e. as taught by Loehr as modifying of Ishikawa) of the positive and negative pressure surface forming members (i.e. of Ishikawa) are in surface contact (i.e. as further taught by Loehr) with the inner circumferential surface (i.e. as further taught by Loehr) of the shroud (i.e. of Ishikawa as modified), wherein a first main plate bonding surface (i.e. of Ishikawa) is formed by bending an entire lower edge (i.e. of Ishikawa as modified) of the positive pressure surface forming member (i.e. of Ishikawa) away (i.e. of Ishikawa as modified) from the 
Regarding the limitation “is formed by bonding,” and “is formed by bending,” it should be noted, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation(s) has been given very little patentable weight. Please note that even though product-by-In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
All the following reference and reference characters pertain to the prior art Ishikawa unless otherwise specified.
In Reference to Claim 44
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein the rear edge (i.e. of the outer end 16 as seen in figure 21 of Iwata for example) is located farther from the rotational axis (i.e. at 14a, Iwata) than the front edge (i.e. of the inner end 16 as seen in figure 21 of Iwata for example) and deviates (i.e. as seen in figure 18 of Iwata) in a direction opposite to the rotational direction of the centrifugal fan (i.e. as seen in figure 18, Iwata).
In Reference to Claim 45
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein a cross section (i.e. cross section going into the page of figure 4, Iwata) of the cross sections of each blade (i.e. 16, Iwata) of the plurality of blades (i.e. 16, Iwata) taken at an arbitrary layer (i.e. at various height of the blade 16, Iwata) that crosses the rotational axis (i.e. 0-0’ as seen in figure 3, Iwata) 
In Reference to Claim 49
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein the positive pressure surface forming member (i.e. 116, see col 6, ll 17-20, Ishikawa) and the negative pressure surface forming member (i.e. 117, see col 6, ll 17-20, Ishikawa) are formed of steel (i.e. see col 9, ll 36-43, Ishikawa).
In Reference to Claim 50
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein the shroud (i.e. 110, Ishikawa), the plurality of blades (i.e. 108, Ishikawa), and the main plate (i.e. 109, Ishikawa) are formed of the same material (i.e. see col 9, ll 36-43, Ishikawa).
In Reference to Claim 51
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein at least one of the pair of members (i.e. 116, 117, Ishikawa) has a curved surface (i.e. at least as seen in figure 4 of Ishikawa).
In Reference to Claim 52

In Reference to Claim 53
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein a portion of each blade (i.e. 108, Ishikawa) of the plurality of blades (i.e. 108, Ishikawa) near the shroud (i.e. 110, Ishikawa) is convex in a direction facing a positive pressure surface (i.e. of 116, Ishikawa, figure 4) and a portion of each blade (i.e. 108, Ishikawa) near the main plate (i.e. 109, Ishikawa) is convex in a direction facing a negative pressure surface (i.e. of 117, Ishikawa, figure 4).
In Reference to Claim 54
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 53, wherein the portion of each blade (i.e. 108, Ishikawa) of the plurality of blades (i.e. 108, Ishikawa) is convex in the direction facing the positive pressure surface (i.e. of 116, Ishikawa, figure 3, 4) has a maximum distance from the rotational axis (i.e. center of 112, Ishikawa).
In Reference to Claim 55
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 53, wherein the portion of each blade (i.e. 108, Ishikawa) of the plurality of blades (i.e. 108, Ishikawa) is convex in the direction facing 
In Reference to Claim 56
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 43, wherein each blade (i.e. 108, Ishikawa) of the plurality of blades (i.e. 108, Ishikawa) includes a convex portion in a direction facing a positive pressure surface (i.e. of 116, Ishikawa, figure 3, 4).
In Reference to Claim 57
Ishikawa as modified by Iwata, Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 56, wherein the portion of each blade (i.e. 108, Ishikawa) of the plurality of blades (i.e. 108, Ishikawa) is convex in the direction facing the positive pressure surface (i.e. of 116, Ishikawa, figure 3, 4) has a maximum distance from the rotation rotational axis (i.e. center of 112, Ishikawa).

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of US Patent Application Publication 2010/0202886 to Iwata et al. (Iwata) in view of US Patent 2,329,696 to Chester (Chester) in view of US Patent 6,368,062 to Yagami et al. (Yagami) and in view of US Patent 2,916,199 to Loehr (Loehr) as applied to claim 43 above, and further in view of US Patent 6,558,120 to Kim et al. (Kim).
In Reference to Claim 46

Kim is also related to a centrifugal fan with a main plate (i.e. 27c) and a shroud (i.e. 27b) and a plurality of blades (i.e. 27a) disposed between the main plate and the shroud (i.e. 27c and 27b) and design of the blade so as to control efficiency of the fan, as the claimed invention, and teaches wherein the airfoil (i.e. see shape of 27a in figure 7) has a camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7) that connects equidistant points from the first surface and the second surface (i.e. upper and lower surface of 27a as seen in figure 7) to one another, and a chord line (i.e. line between left and right tips of 27a as seen in figure 7) that in a straight line connects the leading edge (i.e. left tip of 27a, figure 7) and the trailing edge (i.e. right tip of 27a, figure 7) to each other, a camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7) being located between the chord line (i.e. line between left and right tips of 27a as seen in figure 7) and the first surface (i.e. upper surface of 27a, see figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of blades of Ishikawa as modified wherein the airfoil has a camber line that connects equidistant points from the first surface and the second surface to one another, and a chord line that in a straight 
In Reference to Claim 47
Ishikawa as modified by Iwata, Chester, Yagami, Loehr, and Kim, disclose the centrifugal fan according to claim 46, wherein each blade (i.e. 27a as taught by Kim) of the plurality of blades (i.e. 27a as taught by Kim) includes a section in which an angle between a tangent at a point (i.e. as tangent line to center line of 27a of Kim) on the camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7, Kim) in relation to a circle (i.e. arc of which is drawn at left, center and right of 27a, Kim), on which the point is located, among concentric circles (i.e. arc of which is drawn at left, center and right of 27a, Kim) about the rotational axis (i.e. center of 27, figure 7 Kim) and a tangent at the point (i.e. other tangent lines, drawn, Kim) in relation to the camber line (i.e. line between positive and negative pressure surfaces of 27a as seen in figure 7, Kim) gradually increases along a stream line on the positive pressure surface (i.e. as the upper surface of Kim curves away from aft point for instance).

Claim(s) 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,156,090 to Ishikawa et al. (Ishikawa) in view of  as applied to claim 58 above, and further in view of US Patent Application Publication 2010/0202886 to Iwata et al. (Iwata).
In Reference to Claim 60
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 58, except explicitly, wherein a curve defined by the first curved surface (i.e. of 116, Ishikawa) in a longitudinal cross-section parallel to the rotational axis is convex near the shroud in a direction facing the positive pressure surface and is convex near the main plate in a direction facing the negative pressure surface.
Iwata is also related to a centrifugal fan with a main plate (i.e. 14) and a shroud (i.e. 15) and a plurality of blades (i.e. 16) disposed between the main plate and the shroud (i.e. 14 and 15) and design of the blade so as to control efficiency of the fan, as the claimed invention, and teaches wherein a curve defined by the first curved surface (i.e. of 16, figure 11) in a longitudinal cross-section substantially parallel to the rotational axis (i.e. 0-0’) is convex near the shroud (i.e. 15) in a direction facing the positive pressure surface (i.e. inner surface of 16) and is convex near the main plate (i.e. 14) in a direction facing the negative pressure surface (i.e. outer surface of 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of blades of Ishikawa as modified wherein a curve defined by the first curved surface (i.e. of 116, Ishikawa) in a longitudinal cross-section substantially parallel to the rotational axis is convex near the shroud in a direction facing the positive pressure surface and is convex near the main 
In Reference to Claim 61
Ishikawa, as modified by Chester, Yagami, and Loehr, disclose the centrifugal fan according to claim 58, except explicitly, wherein each blade of the plurality of blades is convex near the shroud in a direction facing the positive pressure surface and is convex near the main plate in a direction facing the negative pressure surface in a longitudinal cross-section substantially parallel to the rotational axis.
Iwata is also related to a centrifugal fan with a main plate (i.e. 14) and a shroud (i.e. 15) and a plurality of blades (i.e. 16) disposed between the main plate and the shroud (i.e. 14 and 15) and design of the blade so as to control efficiency of the fan, as the claimed invention, and teaches wherein each blade 16 is convex near the shroud 15 in a direction facing the positive pressure surface (i.e. inner surface of 16) and is convex near the main plate 14 in a direction facing the negative pressure surface (i.e. outer surface of 16) in a longitudinal cross-section (figure 11) parallel to the rotational axis (i.e. 0-0’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of blades of Ishikawa as modified wherein each blade is convex near the shroud in a direction facing the positive .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745